DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 01/21/2022. Claims 1, 3-8, and 10-20 are pending in the office action.
Claims 1, 3-4, 6, 11-12, 16-17 have been amended.
Claims 2 and 9 have been canceled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anthony Smyth (Reg. 55,636) on 02/04/2020.
The application has been amended as follows: 
As per claim 1: 
line 7, after “the rectified signal;” inserts -- 
a controller configured to determine a gain for the first scaling module and for each stage of the second scaling module based in part on the average amplitude determined by the integrator; --.
As per claim 3: is canceled.
As per claim 6: 
line 8: after “the rectified signal,” inserts --
an integrator configured to determine an average amplitude of the rectified signal, --.
line 10, after “the second scaling module” inserts -- based in part on the average amplitude determined by the integrator--.

Allowable Subject Matter
Claims 1, 4-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: see the office action mailed on 01/21/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851